Citation Nr: 1101988	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-23 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran's income is excessive for the purpose of 
payment of Department of Veterans Affairs nonservice-connected 
pension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1971 to August 
1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 determination by the Pension 
Maintenance Center of the Department of Veterans Affairs (VA).  

On a VA Form 9 which was received in August 2008, the Veteran 
indicated that he desired to attend a hearing to be conducted by 
a Veteran's Law Judge at his local Regional Office (RO).  In 
August 2009, the Veteran submitted a statement which withdrew his 
request for a hearing.  

The  issue of entitlement to service connection for left 
hip necrosis with total hip replacement has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

In March 2005, the Veteran was granted non-service connected 
pension benefits effective November 30, 2004.  In July 2005, the 
Veteran was granted increased pension benefits based on the need 
for the aid and attendance of another person effective November 
30, 2004.  Information received by VA in October, November and 
December of 2007 indicates the Veteran was awarded Social 
Security disability payments (including retroactive benefits) in 
2007 in the amount of $57,387.00.  In December 2007, VA informed 
the Veteran that it was terminating his non-service connected 
pension benefits effective October 1, 2007.  In a January 2008 
statement, the Veteran disagreed with the termination of his non-
service connected pension benefits.  

Disability pension will be paid to a veteran of a period of war 
who meets statutorily-defined service, net worth, and annual 
income requirements; and who is permanently and totally disabled 
from nonservice-connected disability not the result of willful 
misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.

The purpose of VA pension benefits is to provide a subsistence 
income for veterans of a period of war who are totally disabled 
and who are otherwise unable to maintain a basic, minimal income 
level.  Under the law, the maximum annual rate of improved 
(nonservice-connected) pension payable to a veteran varies 
according to the number of dependents.  38 U.S.C.A. §§ 1503, 
1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of pension 
payable to an entitled payee is based on the amount of countable 
income received.  Pension is payable at a specified annual 
maximum rate, which is reduced on a dollar for dollar basis by 
income on a 12- month annualized basis.  38 U.S.C.A. §§ 1503, 
1521; 38 C.F.R. §§ 3.3, 3.23.

The maximum annual rate of pension is established by statute 
every year and is reduced by the veteran's countable annual 
income.  "Annual income" includes the veteran's own annual 
income, and, where applicable, the annual income of a dependent 
spouse and, with certain exceptions, the annual income of each 
child of the veteran in his custody or to whose support the 
veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4).  

Payments of any kind, from any source, shall be counted as income 
during the 12-month annualization period in which it was received 
unless it is specifically excluded by regulation.  38 C.F.R. §§ 
3.271, 3.272.  The maximum annual rates of improved pension are 
specified by statute in 38 U.S.C.A. § 1521, as increased from 
time to time under 38 U.S.C.A. § 5312.  Each increase of the 
maximum annual rates of improved pension under 38 U.S.C.A. § 5312 
is published in the "Notices" section of the Federal Register.  
38 C.F.R. § 3.23(a).

For purposes of calculating pension benefits, total income may be 
reduced by amounts equal to amounts paid by a veteran for 
unreimbursed medical expenses, to the extent that such amounts 
exceed five percent of the maximum annual rate of pension.  38 
U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g). 

In the current case, the Veteran has not been informed by VA that 
his countable income may be reduced by amounts equal to amounts 
paid by him for unreimbursed medical expenses during the 
pertinent time period, to the extent that such amounts exceed 
five percent of the maximum annual rate of pension.  The Board 
finds the failure of VA to inform the Veteran of this fact is 
prejudicial to a fair determination of the issue on appeal.  VA's 
duty to notify includes informing a claimant and his 
representative, if any, of the lay or medical evidence not 
previously submitted that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The Veteran must be provided with the 
above information and given a chance to submit any evidence of 
unreimbursed medical expenses he may have.  

Accordingly, the case is REMANDED for the following action:


1.  Send the Veteran a letter detailing the 
eligibility requirements for receipt of 
nonservice-connected pension benefits.  
Specifically, the Veteran should be made 
aware of the types of unreimbursed medical 
expenses that may be claimed to determine his 
2007 adjusted income.  The Veteran should 
then be afforded the opportunity to submit 
new income and expense reports for 2007, to 
include any substantiating documentation for 
his claimed unreimbursed medical expenses.  
Any such records so obtained should be 
associated with the Veteran's VA claims 
folder.

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

